Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
The drawings were received on 2/17/21.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the feed elements are configured “to receive the reflected electromagnetic radiation from the reflector and collimate the reflected electromagnetic radiation into a first beam that is used by a beamformer for scanning about an annular or conical volume.”  However, the claim only comprises a reflector and an array of feed elements; the specification fails to sufficiently enable one of ordinary skill in the art to make and/or use the subject matter as claimed since the specification does not provide adequate direction as to how the mere structure of a reflector and a set of feed elements are capable of collimating the reflected radiation into a collimated beam that scans about an annular or conical volume.  The amended claim language, i.e., “that is used by a beamformer,” simply represents an intended use; the claim fails to positively recite the beamformer as part of the optical system or the manner in which it is capable of using a collimated beam for the intended purpose of “scanning about an annular or conical volume.”  The specification does not appear to describe the beamformer/beamforming module as part of the “optical system,” for example, see [0006]. Additionally, since the embodiment is directed to the receive operation (see applicant’s remarks of 2/17/21) and the optical system comprises the two components of a reflector and a feed array, it remains unclear how the reflector and feed array operates such that the collimated beam scans about an annular or conical volume and where that annular and conical volume exists.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to utilize a Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007); however, in the instant case, the full scope of the claim suggests some aspects of a feed array of feed elements providing collimation of electromagnetic radiation and the further step of scanning of such radiation about an annular or conical volume but the claim is limited to the structure of a reflector that reflects radiation and a plurality of feed elements.  The plurality of “feed elements” encompasses a wide genre of things, the broadest of which includes the mere use of an antenna, such as a horn or dipole and would appear to receive the reflected signals which are then forwarded through RF channels (e.g. 120 of FIG. 1B).  Thus, the full scope of the claim language remains insufficiently enabled by the specification as filed since it fails to sufficiently enable the manner in which the feed array which collimates the received and reflected radiation into a beam and achieves some sort of scanning of the beam about an annular or conical volume.
Should the claim language be further amended to positively recite the beamformer, the manner in which the beamformer is “used” for scanning a beam about an annular or conical volume wherein the beam is associated with received and reflected radiation at a feed array comprising a plurality of rings is insufficiently enabled by the specification. While the specification mentions collimating the reflected radiation into a scanned beam for scanning an annular region, e.g. [0006], [0007], [0008], it fails to sufficiently enable how the beamformer which is responsive to the signals reflected from the reflector and received at a ring of feed elements, i.e. antennas, scans some volume or even where that volume is present.
In light of the similar language in claims 15 and 18, those claims are likewise insufficiently enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As mentioned in the previous Office Action, the terminology “feed elements” would appear to suggest that the elements are generating a signal; however, in all instances of the claims, the “feed array” comprising the “feed elements” are receiving reflected radiation.  Thus, the use of “feed” elements appears to be misdescriptive.  The applicant has not addressed this either by amendment or argument and therefore is not overcome.
As mentioned in the previous Office Action, the claimed system is acting in a receiver mode (see applicant’s remarks of 2/17/21) such that the reflector receives EM radiation from some external source and reflects the received EM radiation in the direction of a feed array.  Thus, for example, in FIG. 3A, EM radiation moves along the Z axis in the direction of the reflector 310 where it is reflected and collimated toward the feeds 320 arranged in a ring 340.  It is unclear in what respect the feeds 320 collimate into a scanned beam “for scanning about an annular or conical volume.” It is unclear where this annular or conical volume exists since it would appear to be directed towards an aperture in the reflector. Moreover, since there is nothing producing a scanned beam for scanning an annular region . . . using a feed array . . . the reflected electromagnetic radiation being collimated by at least one ring” fails to clearly and distinctly set forth the metes and bounds of the claim since the EM radiation is received by the reflector and the reflector collimates the EM radiation onto the feed array and it is not evident where the beam is scanned or in what manner the feed array further collimates and scans the reflected EM radiation.  The applicant has not addressed this either by amendment or argument and therefore the claim language remains indefinite/incomplete and is not overcome.
Claim 12 remains indefinite.  The reflector has a parabolic curvature and thus it remains unclear what the scope of “reflector is tilted from a plane of the focal ring” encompasses.  Does this refer to some axis of the reflector?  Additionally, claim 12 is dependent upon claim 11 which specifies that the reflector is not tilted relative to the focal place; thus it is unclear how the reflector can be both tilted and not tiled relative to the plane of the focal ring.
Claim 13 remains indefinite.  It remains unclear what the “tilted conic surface of revolution . . . has a pointed vertex” encompasses since no relationship exists between the tilt and any coordinate system.  As such, the tilt of the surface has no particular relationship to anything.  
Regarding claim 18, the applicant did not address the issues set forth in the previous Office Action. It remains unclear what the second reflected electromagnetic radiation represents.  Based on the claim language, the claim encompasses a single ring of feed elements, thus the first 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabe (WO2017/056136, corresponds to English translation of 10,665,955).
The rejection is set forth in the previous Office Action of 11/25/20 in paragraphs 19-20.  Additionally, since Hirabe et al suggest that the spacing of feed elements may comprise a wavelength spacing, the size of some of the elements are suggested to also be a wavelength based on the elements shown for example in FIG. 10C with respect to elements #9-#16.
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 112(a), the applicant fails to show how the amendments overcome the rejections.  As such, the rejections are maintained as set forth above.  Applicant fails to show how the amendment overcomes the issues addressed in the enablement reqjection with respect to the manner in which the construction of a reflector and ring arrays provides a beam used for scanning an annular or conical volume and the mere useability with a beamformer does not overcome the rejection.
With respect to the prior art to Hirabe, the applicant argues the failure to disclose “a feed array comprising a plurality of rings . . . configured to receive the reflected electromagnetic radiation from the reflector and collimate the reflected electromagnetic radiation into a first beam that is used by a beamformer for scanning about an annular or conical volume.”  Applicant alleges that Hirabe, in contrast to the claimed receiving operation, is directed to a transmitting operation.  This argument is not persuasive and is contrary to the teachings of Hirabe as evidenced by the fact that each of the title, technical field (1:14-18), summary of invention (2:37-43), and disclosure (3:13-52, 11:15:9) describe the antenna use for receiving. The applicant further states that the reflector of Hirabe does not disclose a reflector that collimates into a focal ring or a plurality of focal rings.  Applicant fails to show how or why the arrangement of antenna elements disclosed in Hirabe as shown in FIGs. 6, 10A, 10B, 10C, and 10D do not meet the claimed subject matter wherein the reflector has a parabolic shape and the feed array(s) is(are) designed in a ring shape.  As is well-known and conventional, the parabolic reflector collimates the received radiation onto the feed array and the detected information is provided to a beamformer T for its use.  As the feed array is positioned in a ring, there is nothing that distinguishes the claim language from the prior art. As noted previously, the language “that is used by a beamformer for scanning about an annular or conical volume represents an intended use and moreover, as the antenna is receiving a helical beam, by its very nature it is representative of a signal that is scanning an annular volume.  Finally, as the subject matter of claim 1 is directed to the “optical system,” the beamformer is not a part thereof as set forth in the specification.  All of the claims are argued for substantially the same reasons; however, Hirabe is asserted not to disclose the plurality of rings as set forth in claim 15.  However, again, the applicant fails to show how or why the claimed subject matter is not met by the arrangements of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizzoni et al and Watson et al, cited as pertinent in the last Office Action are again noted, specifically for showing the arrangement of feed elements in rings as well as the use of a beamformer for scanning as well as arrangements of reflectors and subreflectors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646